 

Case 1:17-cv-08960-NRB Document 48 Filed 02/06/20 Page 1 of 2

ROSE M. WEBER
ATTORNEY AT LAW
30 VESEY STREET » SUITE 1801
NEW YORK, NEW YORK 10007

(917) 415-5363

February 6, 2020

ENbDoeSEe MENT
Aeeath lade 4 Os br S, 27
ver rs

BY ECF ee a Gizveu.
Honorable Naomi Reice Buchwald a ad a om

United States District Judge lanthn

500 Pearl Street is K¥hwte “oe
New York, NY10007 wen

pe Ente. EXTENSION.
Re: Deshawn Gaddy v. City of New York, et al., 17 Civ. 8960 (NRB)

ee eel

oy 26, 20/4 ee era

The Fr NAc exrersion fr GG Gs oes,

7
Your Honor: Se o es ¥ 76 40 Pre

As the Court may recall, discovery in the above-referencéd action 1s eee set
to close at the end of this month. Accordingly, the Parties had set plaintiffs deposition for
February 5", defendants’ depositions for February 14", and non-party depositions for February
26". Unfortunately, I have not been able to get in contact with my client for the past few weeks
despite strenuous efforts on my part, and we were unable to proceed with his deposition
yesterday. We are also currently unable to conduct the remaining depositions because a) the
parties agree that plaintiff's deposition should occur before defendants and the non-parties are
deposed, and b) I cannot proceed with the case when I am unsure at this point whether I have a
viable client.

Accordingly, plaintiff respectfully requests, with defendants’ consent, that this
matter be stayed for sixty days so that I can continue with my attempts to locate Mr. Gaddy. I
am in touch with certain of his family members, so I do not believe that this will necessarily be a
futile endeavor. I am very much cognizant of the patience that the Court has shown and Your
Honor’s very justifiable desire to move the case along. All I can say is that my clients’ life
circumstances are not always easy or simple, sometimes causing them to disappear and then
reappear, and that I would hate for Mr. Gaddy to lose his opportunity to pursue this case because
of whatever situation he may currently find himself in.

arhen 0
can be met, The

orhetilt.
oot wil Dees, A by Ze Licborll

op
 

Case 1:17-cv-08960-NRB Document 48 Filed 02/06/20 Page 2 of 2

Thank you for your consideration of this request.

Respectfully,
/s

Rose M. Weber (RW 0515)
ce: Christopher DeLuca, Esq. (by ECF)

 
